January 11, 2018




                                                                       Supreme Court

                                                                       No. 2016-57-C.A.
                                                                       (P2/14-3481A)

                          State                     :

                           v.                       :

                   Benjamin D. Minior.              :




                      NOTICE: This opinion is subject to formal revision before
                      publication in the Rhode Island Reporter. Readers are requested to
                      notify the Opinion Analyst, Supreme Court of Rhode Island,
                      250 Benefit Street, Providence, Rhode Island 02903, at Telephone
                      222-3258 of any typographical or other formal errors in order that
                      corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2016-57-C.A.
                                                                     (P2/14-3481A)
                                                                     Dissent begins on Page 10

                     State                      :

                      v.                        :

           Benjamin D. Minior.                  :

                     Present: Suttell, C.J., Goldberg, Flaherty, and Indeglia, JJ.

                                           OPINION

       Justice Indeglia, for the Court. Today, we are called upon to embark on the “journey

we reserve[d] for another day.” State v. Pacheco, 161 A.3d 1166, 1177 (R.I. 2017). Less than a

year ago in that case, we “deem[ed] it unnecessary to decide whether collateral estoppel is

applicable to issues determined in the [Rhode Island] Traffic Tribunal when all of the elements

of the doctrine are met.” Id. With that issue once again before us, we conclude that the time has

come to decide it.

       Benjamin D. Minior (Minior or defendant) was cited with the civil violation of

reasonable and prudent speeds1 in the Rhode Island Traffic Tribunal (Traffic Tribunal) and

charged criminally in Superior Court with the driving-related counts of driving under the

influence, serious bodily injury resulting2 and reckless driving.3         Before a Superior Court

magistrate, defendant sought to dismiss his criminal charges, arguing that the Traffic Tribunal

magistrate determined that he was not operating the vehicle and thus the issue could not be

relitigated based on collateral estoppel. The Superior Court magistrate granted the motion to



1
  General Laws 1956 § 31-14-1.
2
  General Laws 1956 § 31-27-2.6.
3
  Section § 31-27-4.
                                                    -1-
dismiss and the state appealed. A Superior Court justice reversed the dismissal. On appeal,

defendant argues that the trial justice erred in denying his motion to dismiss based on collateral

estoppel. The state counters that the present appeal from the denial of a motion to dismiss is not

properly before us.

       For the reasons set forth herein, we affirm the judgment of the Superior Court.

                                                 I

                                        Facts and Travel

       The facts in this case are straightforward and largely undisputed. On February 17, 2014

at 1:24 a.m., the Town of Bristol (the town) police were dispatched to a motor vehicle accident

near 85 Broad Common Road. The vehicle—a 2004 Volvo—had veered off the road and

severed a telephone pole, then continued until it hit a tree approximately fifteen feet away. A

front-seat passenger suffered injuries to his head and legs, while the suspected operator—

identified by the passenger as Minior—had a head laceration. Minior was arrested and taken to

Rhode Island Hospital on suspicion of driving under the influence, where a blood test revealed a

blood-alcohol content of 0.153 mg/dl.       That night, Bristol police cited him with the civil

violation of reasonable and prudent speeds. He was also issued a summons to appear at an

arraignment for a driving under the influence, serious bodily injury resulting charge, to which he

entered no plea and was released on bail.

       The defendant appeared before the Traffic Tribunal to answer his civil violation on April

28, 2014. There, Bristol Officer Kevin Kitchen, who was dispatched to the accident, testified as

to his observations at the scene. After Officer Kitchen concluded his testimony, Bristol Officer

Timothy Gallison, who was also dispatched to the scene, testified as well. Officer Gallison

recalled that upon approaching the vehicle, he witnessed a male sitting in the driver’s seat.



                                                -2-
       After both officers testified, defendant’s attorney moved to dismiss the violation. The

defendant asserted that, based on a lack of evidence as to both the posted speed limit and

defendant’s operation of the vehicle, the town failed to satisfy the requisite clear and convincing

standard. Significant to Minior’s argument before us is the magistrate’s admonition to one of the

officers that “there was no testimony as to observation of the motor vehicle at the time of the

accident, as to who was driving it. You’re indicating and coming to the presumption as to who

was operating the vehicle.” In conclusion, the magistrate said “there was no observation of who

was operating the vehicle * * *, so the [c]ourt finds that the [t]own has not sustained the

violation for reasonable and prudent speed[s].”

       On December 5, 2014, the state filed a criminal information charging defendant with two

driving-related counts: (1) driving under the influence, serious bodily injury resulting; and (2)

reckless driving. On August 4, 2015, Minior moved pursuant to Rule 9.1 of the Superior Court

Rules of Criminal Procedure to dismiss the criminal charges, arguing that the Traffic Tribunal’s

dismissal collaterally estopped the criminal charges from proceeding. The motion to dismiss was

heard by a Superior Court magistrate on September 14, 2015. The Superior Court magistrate

granted the motion based primarily on a decision he had rendered in a previous case.

       Soon after, the state appealed the Superior Court magistrate’s decision per G.L. 1956 § 8-

2-11.1(d) and a Superior Court justice heard the matter on December 15, 2015. The justice

reversed the Superior Court magistrate’s decision, emphasizing the distinction between “what the

Traffic Tribunal [magistrate] did and [what he] did not do when he rendered his decision.”

Continuing, she noted that “a careful review of the transcript” revealed that the Traffic Tribunal

magistrate did not make a specific finding about whether defendant was operating the vehicle at

the time of the accident. Instead, the Traffic Tribunal magistrate “merely found that the [t]own



                                               -3-
had not sustained the violation,” and did not decide whether defendant was operating the vehicle.

“[The Traffic Tribunal magistrate] merely commented on the absence of evidence and found

only that the [t]own had not sustained its burden.” The justice ultimately determined that

collateral estoppel did not apply, reversed the Superior Court magistrate’s decision, and

reinstated the charges. The defendant appealed the following day, bringing the case before us.

                                               II

                                      Standard of Review

       “The determination of whether collateral estoppel should be applied presents a question

of law[.]” Kenlin Properties, LLC v. City of East Providence, 139 A.3d 491, 497 (R.I. 2016)

(quoting Casco Indemnity Co. v. O’Connor, 755 A.2d 779, 782 (R.I. 2000)). Accordingly, “[w]e

conduct a de novo review when confronted with a motion to dismiss on collateral[-]estoppel

grounds.” Pacheco, 161 A.3d at 1174.

                                               III

                                          Discussion

                                   A. Interlocutory Appeal

       We begin by addressing the state’s argument that this appeal is not properly before us

because it is interlocutory and thus unreviewable. “It is well settled in this jurisdiction that

appeals from interlocutory orders are not permitted unless they fall within certain well-defined

exceptions.” Boranian v. Richer, 983 A.2d 834, 837 (R.I. 2009). “Ordinarily a denial of a

motion to dismiss a criminal action is not a final judgment from which an appeal may be taken.

However, when the motion to dismiss is based upon double-jeopardy and collateral-estoppel

grounds, we allow an immediate appeal.” State v. Wiggs, 635 A.2d 272, 275 (R.I. 1993),

abrogated on other grounds by State v. Gautier, 871 A.2d 347 (R.I. 2005); see also State v.



                                              -4-
Godette, 751 A.2d 742, 745 (R.I. 2000). Because the sole issue is whether collateral estoppel

bars the state from prosecuting defendant based on a finding that he was not operating the

vehicle, we hold that the appeal is properly before us based on the aforementioned exception.4

See Wiggs, 635 A.2d at 275.

                                      B. Collateral Estoppel

       We now turn to defendant’s claim that the state is estopped from prosecuting him based

on the Traffic Tribunal’s resolution of his civil violation. At the outset, we pause to recall that in

Pacheco, 161 A.3d at 1176, we distinguished a Traffic Tribunal proceeding from a criminal trial.

There, a defendant sought to dismiss a criminal charge of chemical refusal second offense based

on collateral estoppel after the Traffic Tribunal had dismissed his civil violation for refusing to

submit to a preliminary breath test. Id. at 1169-70. We held that there was not an identity of

issues as required for collateral estoppel, and the Traffic Tribunal’s dismissal therefore did not

prevent the state from prosecuting the criminal charge. Id. at 1175. In dicta, we also addressed

the state’s argument that collateral estoppel should not apply to Traffic Tribunal decisions;

specifically, we remarked that the standard of prosecution, the discovery mechanisms, and right-

to-counsel guarantees differ in the Traffic Tribunal as compared to criminal trials. Id. at 1176,

1177. Nevertheless, we ultimately reserved decision on whether collateral estoppel should apply

to such proceedings. Id. at 1177.

       The Pacheco majority was met by a dissent, which declared that “[a]lthough what

transpires in the Traffic Tribunal is in some respects less formal than what usually occurs in the



4
  The defendant argues that the state’s appeal of the Superior Court magistrate’s order was
improper because it should have been appealed not to the Superior Court, but instead directly to
this Court pursuant to G.L. 1956 § 8-2-39(f). Because defendant failed to raise this argument
below, we do not address its merits and instead consider it waived. See State v. Barros, 148
A.3d 168, 172 (R.I. 2016).
                                                -5-
Superior Court, it is, nonetheless, a legislatively created court of competent jurisdiction. * * *

The hearings are recorded and presided over by a full-time magistrate, and the decisions are

binding upon the parties.” Pacheco, 161 A.3d at 1182 (Flaherty, J., dissenting). With that

context in mind, we begin our analysis.

       “The doctrine of collateral estoppel provides that when an issue of ultimate fact has once

been determined by a valid and final judgment, that issue cannot again be litigated between the

same parties in any future lawsuit.” Pacheco, 161 A.3d at 1172 (quoting Gautier, 871 A.2d at

358). Collateral estoppel applies where there exists “(1) an identity of issues, (2) the previous

proceeding must have resulted in a final judgment on the merits, and (3) the party against whom

collateral estoppel is asserted must be the same or in privity with a party in the previous

proceeding.” Id. (quoting Gautier, 871 A.2d at 358). Since we deem the time ripe for a

determination of the issue left hanging in Pacheco, we will assume without deciding that the

necessary elements for collateral estoppel exist.5

                                      1. Inequitable Results

       With these collateral estoppel factors assumed, we address an overarching principle that

loosens our fixed analysis in the interest of equity. We remember that “we will not apply the

doctrine mechanically in situations in which it would lead to inequitable results.” Pacheco, 161
A.3d at 1172 (quoting Gautier, 871 A.2d at 358). “The United States Supreme Court has noted

that ‘collateral estoppel in criminal cases is not to be applied with the hypertechnical and archaic

approach of a 19th century pleading book, but with realism and rationality.’ * * * ‘The inquiry



5
  The Superior Court justice, emphasizing that the Traffic Tribunal magistrate only determined
the issue based on the lack of evidence, found that the Traffic Tribunal magistrate did not make a
final judgment on the merits. We decide our opinion on a different basis. See Sobanski v.
Donahue, 792 A.2d 57, 59 (R.I. 2002) (“[I]n rendering our decisions we are free to decide the
case on grounds other than those relied upon by the lower-court judge.”).
                                                -6-
must be set in a practical frame and viewed with an eye to all the circumstances of the

proceedings.’” State v. Hie, 688 A.2d 283, 284-85 (R.I. 1996) (quoting Ashe v. Swenson, 397
U.S. 436, 444 (1970)). “To avoid unfairness, courts have declined to apply collateral estoppel”

where its application would be inequitable. Casco Indemnity Co., 755 A.2d at 782; see also

Foster-Glocester Regional School Committee v. Board of Review, 854 A.2d 1008, 1017 (R.I.

2004).

         We have had occasion to apply this principle before. In Gautier, we held that collateral

estoppel did not apply to a probation-violation hearing because “further application of the

doctrine of collateral estoppel to bar relitigation of a criminal charge, following a determination

during a [civil] probation-revocation hearing that is adverse to the state, inequitably overlooks

and misconceives the inherent and important differences between those proceedings and criminal

trials.” Gautier, 871 A.2d at 358. One of the referenced differences in that case was the

applicable due-process standard, which we articulated as “considerably less * * * than that to

which they are constitutionally entitled in a full-blown criminal trial” “[d]ue to the less formal

nature of such proceedings.” Id. at 359. We also noted the differing evidentiary rules, where the

rules are applied “less stringently” in a probation-revocation hearing. Id. Moreover, “[b]ecause

the state need not prove a probation violation beyond a reasonable doubt, but only by reasonably

satisfactory evidence, * * * probation-violation hearings are frequently held without the benefit

of preparation that precedes a criminal trial, * * * and thus are properly conducted in a more

informal manner than a trial * * *.” Id. Ultimately, we determined that “it is neither the purpose

nor the intended function of probation-revocation hearings to ‘serve as a final arbiter of an

individual’s guilt or innocence of criminal charges’” and it would therefore be inequitable to

estop the state from pursuing a criminal charge based on an unfavorable probation-revocation



                                               -7-
decision. Id. at 360 (quoting Commonwealth v. Cosgrove, 629 A.2d 1007, 1011 (Pa. Super. Ct.

1993)).

          We perceive several similarities between Gautier and this case. As we prophetically

delineated in Pacheco, 161 A.3d at 1176, there are numerous differences between a Traffic

Tribunal proceeding and a criminal trial.       For instance, those appearing before the Traffic

Tribunal are not guaranteed the right to counsel. Id. Neither are they afforded the same latitude

in conducting discovery. Id. Though the distinctions are plentiful, perhaps the most persuasive

is the overall formality of a Traffic Tribunal proceeding versus a criminal trial. Like probation-

violation hearings, which are “more informal * * * than a trial” because of the lower standard

required to prove a violation, Traffic Tribunal proceedings are similarly informal where the

burden of proof on the prosecution is one of “clear and convincing evidence.” Gautier, 871 A.2d

at 359; Rule 17(a) of the Traffic Tribunal Rules of Procedure. The defendant argues that our

holding in Gautier rested on reasoning that a probation-revocation hearing is less formal than a

trial on the merits, whereas a Traffic Tribunal proceeding is formal. We respond that in Gautier,
871 A.2d at 359, we focused not on a superficial distinction between trials and probation-

revocation hearings, but instead remained “[m]indful of the critical differences in both the

purposes of and procedures employed during probation-revocation hearings and criminal trials.”

With an eye to such “critical differences” between criminal trials and Traffic Tribunal

proceedings, our reasoning today is in accordance with Gautier. Id.

          Moreover, the following resonates:

                 “‘[T]he government is not statutorily or constitutionally obligated
                 to put forth all its evidence at a probation[-]revocation hearing
                 * * *.’ However, application of collateral estoppel to probation-
                 revocation hearings inevitably thwarts this principle of criminal
                 jurisprudence by forcing the state to expedite discovery and
                 present any and all of its evidence and witnesses well in advance of


                                                 -8-
               trial. This is especially problematic when, as in some complicated
               cases, the charges raised at a revocation hearing are only a small
               part of a larger, ongoing criminal investigation.” Gautier, 871
A.2d at 360 (quoting United States v. Miller, 797 F.2d 336, 342
               (6th Cir. 1986)) (emphasis added).

We believe that the same can be said of the Traffic Tribunal. The present case is an example of a

traffic violation that is “only a small part of a larger, ongoing criminal investigation.” Id. To

require the state to “complete its entire investigation” before resolving the violation “can

effectively hinder its ability to carefully strategize the prosecution of criminal suspects and,

consequently, provide for public safety.” Id. Estopping the state from pursuing criminal charges

against defendant, or anyone accused similarly, based on the resolve of a non-criminal traffic

citation would compromise public safety and undeniably be an inequity to the community. See

id.

       In Pacheco, 161 A.3d at 1176-77, we also acknowledged that various jurisdictions have

decided the issue as we do today. For example, in State v. Walker, 768 P.2d 668 (Ariz. Ct. App.

1989), the Court of Appeals in Arizona recognized that “[c]ollateral estoppel effect is generally

denied to traffic convictions and minor offenses under accepted common law principles * * *[,]

[therefore,] because of the relative insignificance of the charges, [the] defendants have no

constitutional right to a jury trial in traffic cases, as they would in a true criminal prosecution,

and cannot reasonably be expected to defend with the same vigor.” Id. at 671; cf. Briggeman v.

Albert, 586 A.2d 15, 18 (Md. 1991) (considering whether to admit a traffic violation in a

subsequent criminal proceeding, noting that “it is common experience that people plead guilty to

traffic charges for reasons of expediency even though they may believe themselves innocent”).

       In the Traffic Tribunal, there is a lesser level of formality with which cases are both tried

and defended, which is one reason of many convincing us that applying collateral estoppel to the



                                                -9-
present situation would be inequitable. See Walker, 768 P.2d at 672-73 (holding that collateral

estoppel is not available to a criminal defendant for a judgment of acquittal following a civil

traffic hearing). We are careful to stress, however, that we are not “attempt[ing] to discredit the

validity of the Traffic Tribunal judgment,” Pacheco, 161 A.3d at 1182 (Flaherty, J., dissenting),

and rather only say that in matters that are “only a small part of a larger, ongoing criminal

investigation,” the Traffic Tribunal’s process is insufficient to estop a later criminal proceeding.

Gautier, 871 A.2d at 360.

                                                 IV

                                           Conclusion

        For the reasons stated herein, we affirm the judgment of the Superior Court. The record

shall be returned to that tribunal.



        Justice Robinson did not participate.



        Justice Flaherty, dissenting. I respectfully dissent from the holding of the majority in

this case. Although the majority avoids the issue of whether the elements of collateral estoppel

were met, for the reasons I previously set forth in dissent in State v. Pacheco, 161 A.3d 1166,

1177 (R.I. 2017) (Flaherty, J., dissenting), reasons that I incorporate in this dissent, I am firmly

of the opinion that those elements were satisfied in this case and that, as a result, collateral

estoppel applies.1 Moreover, I respectfully disagree with the majority’s conclusion that applying



1
  Although not a live issue in State v. Pacheco, 161 A.3d 1166 (R.I. 2017), I am of the opinion
that privity—the third element of collateral estoppel—has been established in this case. In my
view, there was a sufficient mutuality of interest between the town of Bristol and the state when
the town prosecuted defendant for exceeding reasonable and prudent speeds, a violation of a
state statute, G.L. 1956 § 31-14-1. See Duffy v. Milder, 896 A.2d 27, 36 (R.I. 2006) (“Parties are
                                                - 10 -
collateral estoppel to the facts of this case would be inequitable. In my opinion, the balance of

equities tilts decidedly in the defendant’s favor. Where, as here, collateral estoppel is tinged by

double jeopardy, equity demands its application.2


       In this case, after hearing testimony from two Bristol police officers, a magistrate of the

Traffic Tribunal dismissed the charge of exceeding reasonable and prudent speeds that had been

brought against defendant. In doing so, the magistrate found as a fact that there was insufficient

evidence to prove that defendant had been driving. In my view, it is significant that the state had

prior notice of the hearing that was to take place on that charge. 3 It is also significant to me that

there was no appeal of the magistrate’s finding that there was insufficient evidence that

defendant had been operating a motor vehicle—an essential element of both speeding and

driving under the influence, serious bodily injury resulting. I can reach no other conclusion than


in privity when ‘there is a commonality of interest between the two entities’ and when they
‘sufficiently represent’ each other’s interests.” (quoting Commercial Union Insurance Co. v.
Pelchat, 727 A.2d 676, 680 (R.I. 1999)); see also Black’s Law Dictionary 1394 (10th ed. 2014)
(defining privity as “[t]he connection or relationship between two parties, each having a legally
recognized interest in the same subject matter (such as a transaction, proceeding, or piece of
property); mutuality of interest”).
2
  “It is * * * apparent that the doctrine of collateral estoppel is a subdoctrine of double jeopardy
but would apply in both civil and criminal cases. When a court of competent jurisdiction has
decided an issue of ultimate fact, that fact may not be relitigated between the same parties.”
State v. Pineda, 712 A.2d 858, 864 (R.I. 1998) (Weisberger, C.J., dissenting).
3
  The record reveals that the state had notice that defendant had been charged with exceeding
reasonable and prudent speeds. In an exchange at a pretrial hearing with a police detective from
Bristol—one of the police officers who later prosecuted defendant for the traffic offense—the
hearing magistrate—the Traffic Tribunal’s chief magistrate—said: “Detective, this matter
involves a reasonable and prudent speed, and there was an accident, and I am under the
understanding that there may be a felony attached to it and so the [Attorney General] might be
involved.” The detective responded: “That’s correct.” Indeed, in addition to that colloquy, the
chief magistrate, after hearing of the severity of the accident and confirming that the state
planned to charge defendant with a felony, directed that a telephone call be placed to a
representative of the Attorney General’s office. The fact that the state had notice of the traffic
offense and intended to charge defendant with the more serious offense of driving under the
influence, serious bodily injury resulting, further cements my view that collateral estoppel should
be applied as a bar against further litigation of the same facts.

                                                - 11 -
that, at that point, a judgment had been rendered that defendant was not driving on the night of

February 14, 2014, and that the preclusive effect of collateral estoppel had attached.


       According to the majority, even assuming that collateral estoppel applies, the application

of the doctrine in this scenario would create an inequitable result. Respectfully, I cannot agree.

There may be cases where the application of collateral estoppel to a judgment of the Traffic

Tribunal may create an inequitable result, but this is not that case. Indeed, it seems to me to be

far more inequitable to require a defendant to defend twice for essentially the same conduct than

to apply collateral estoppel to a final judgment of a court of competent jurisdiction. For those

reasons, it is my opinion that the state’s opportunity to contest whether defendant was operating

the motor vehicle had closed. Because “an issue of ultimate fact”—that is, whether defendant

was driving—was “determined by a valid and final judgment, that issue cannot again be litigated

* * *.” State v. Gautier, 871 A.2d 347, 358 (R.I. 2005) (quoting State v. Werner, 865 A.2d 1049,

1055 (R.I. 2005)). The elements of collateral estoppel were satisfied and the doctrine should

have been applied. When weighing the equities at issue in this case, it is better, I respectfully

conclude, that we apply collateral estoppel than require defendant to defend himself a second

time on a charge arising from an identical fact pattern.


       For those reasons, I would vacate the judgment of the Superior Court.




                                               - 12 -
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        State v. Benjamin D. Minior.
                                     No. 2016-57-C.A.
Case Number
                                     (P2/14-3481A)
Date Opinion Filed                   January 11, 2018

Justices                             Suttell, C.J., Goldberg, Flaherty, and Indeglia, JJ.

Written By                           Associate Justice Gilbert V. Indeglia

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice William E. Carnes, Jr.
                                     For State:

                                     Aaron L. Weisman
                                     Department of Attorney General
Attorney(s) on Appeal
                                     For Defendant:

                                     Richard S. Humphrey, Esq.
                                     Allyson M. Quay, Esq.




SU-CMS-02A (revised June 2016)